Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Gibson Lanier on 17 November 2021.

2.	The application has been amended as follows: 
	
	Claims 1-6 have been cancelled.

	In claim 8, step a), line 3 after “wherein the anti-CD39L3 antibody binds to”, --CD39L3 expressed on-- has been inserted.
	In claim 8, step b), line 1 after “assaying the amount of”, “bound” has been deleted and --islet β-cell-bound-- has been inserted therefor.

	In claim 8, step b), line 3 after “reduced islet β-cell mass”, --in the pancreatic tissue-- has been inserted.
In claim 8, step d), line 3 after “wherein the anti-CD39L3 antibody binds to”, --CD39L3 expressed on-- has been inserted.
	In claim 8, step e), line 1 after “isolating the”, --CD39L3 expressing-- has been inserted; and then after “islet β-cells”, --from the donor in step d)-- has been inserted. 
In claim 8, step f) after “transferring the isolated”, --CD39L3 expressing-- has been inserted; and then after “islet β-cells from the donor to the”, --recipient-- has been inserted. 

	Claims 9-13 have been cancelled.

	In claim 15, line 2 after “and wherein the contacting”, “the” has been deleted.
	In claim 15, line 4 after “level of”, “bound anti-CD93L3” has been deleted and --islet β-cell-bound anti-CD39L3 antibody-- has been inserted therefor.

	In claim 16, line 2 after “and the amount of”, “bound” has been deleted and --islet β-cell-bound-- has been inserted therefor.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach and fairly suggest Applicant’s claimed method of treating diabetes in a recipient subject which comprises contacting a pancreatic tissue from a recipient subject with a fluorescently labeled anti-CD39L3 antibody or magnetic bead-labeled anti-CD39L3 antibody, wherein the anti-CD39L3 antibody binds to CD39L3 expressed on islet β-cells from the pancreatic tissue;2ATTORNEY DOCKET NO. 10644-047US1 APPLICATION NO. 16/620,747assaying the amount of islet β-cell-bound anti-CD39L3 antibody relative to a nondiabetic control, wherein a decrease in islet β-cell-bound anti-CD39L3 antibody indicates reduced islet β-cell mass in the pancreatic tissue and indicates that the recipient subject has diabetes; obtaining and contacting a pancreatic tissue sample from a donor with a fluorescently labeled anti-CD39L3 antibody or magnetic bead-labeled anti-CD39L3 antibody, wherein the anti-CD39L3 antibody binds to CD39L3 expressed on islet β-cells from the pancreatic tissue sample; isolating the CD39L3 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 17, 2021